INDEMNIFICATION AGREEMENT
CHYRON CORPORATION

AGREEMENT

, effective as of April 3, 2002, the date that the Indemnitee joined the
Company, between Chyron Corporation, a New York corporation (the "Company"), and
Dawn Johnston (the "Indemnitee").



WHEREAS

, it is essential to the Company to retain and attract as directors, officers
and others the most capable persons available; and



WHEREAS

, Indemnitee is the Chief Accounting Officer of the Company; and



WHEREAS

, both the Company and Indemnitee recognize the increased risk of litigation and
other claims being asserted against directors and officers of public companies
in today's environment; and



WHEREAS

, the By-Laws of the Company provide indemnity protection in the Indemnitee;



WHEREAS

, this Agreement satisfies the provisions of § 721 of the New York Business
Corporation Law ("BCL"); and



WHEREAS

, in recognition of the fact that the Indemnitee continues to serve as a
director or officer of the Company in part in reliance on the aforesaid By-Laws
and Indemnitee's need for substantial protection against personal liability in
order to enhance Indemnitee's continued service to the Company in an effective
manner, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by such By-Laws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
By-Laws or any change in the composition of the Company's Board of Directors or
any acquisition transaction relating to the Company), and due to the potential
inadequacy of the Company's directors' and officers' liability insurance
coverage, the Company wishes to provide in this Agreement for the
indemnification of, and the advancing of expenses to, Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies;



NOW, THEREFORE,

in consideration of the premises and of Indemnitee continuing to serve the
Company directly or, at its request, with another enterprise, and intending to
be legally bound hereby, the parties hereto agree as follows:



Certain Definitions.
Approved Law Firm
: shall mean any law firm (i) located in New York City and (ii) rated "av" by
Martindale-Hubbell Law Directory.
Board of Directors
: shall mean the Board of Directors of the Company.



 

--------------------------------------------------------------------------------

Change in Control
: shall be deemed to have occurred if (i) any "person" (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than any stockholder (and/or affiliate of such stockholder) on the date of
this Agreement or a trustee or other fiduciary holding securities under an
employee benefit plan of the Company in substantially the same proportions as
their ownership of stock of the Company, is or becomes the "beneficial owner"
(as defined in Rule 13d-3 under said Act), directly or indirectly of securities
of the Company representing 15 percent or more of the total voting power
represented by the Company's then outstanding Voting Securities (such person
being hereinafter referred to as an "Acquiring Person"), or (ii) during any
24-consecutive-month period, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company's
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entry) at least 80 percent of the total
voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.
Claim
: shall mean any threatened, pending or completed action, suit or proceeding, or
any inquiry or investigation, whether conducted by the Company or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.
Expenses
: shall include attorneys' fees and all other costs, expenses and obligations
paid or incurred in connection with investigating, defending, being a witness in
or participating in (including on appeal), or preparing to defend, be a witness
in or participate in, any Claim relating to any Indemnifiable Event, together
with interest, computed at the Company's average cost of funds for short-term
borrowings, accrued from the date of incurrence of such expense to the date
Indemnitee receives reimbursement therefor.

Indemnifiable Event

: shall mean any event or occurrence related to the fact that Indemnitee is or
was a director, officer, employee, agent or fiduciary of the Company, or is or
was serving at the request of the Company as a director, officer, employee,
trustee, agent or fiduciary of another corporation of any type or kind, domestic
or foreign, partnership, joint venture, trust, employee benefit plan




2



--------------------------------------------------------------------------------



or other enterprise, or by reason of anything done or not done by Indemnitee in
such capacity. Without limitation of any indemnification provided hereunder, an
Indemnitee serving (i) another corporation, partnership, joint venture or trust
of which 10 percent or more of the voting power or residual economic interest is
held, directly or indirectly, by the Company, or (ii) any employee benefit plan
of the Company or any entity referred to in clause (i), in any capacity shall be
deemed to be doing so at the request of the Company. Reviewing Party: shall be
(i) the Board of Directors acting by quorum consisting of directors who are not
parties to the particular Claim with respect to which Indemnitee is seeing
indemnification, or (ii), if such a quorum is not obtainable or, even if
obtainable, if a quorum of disinterested directors so directs, (A) the Board of
Directors upon the opinion in writing of independent legal counsel that
indemnification is proper in the circumstances because the applicable standard
of conduct set forth in Section 2 of this Agreement and in Section 721 of the
BCL has been met by the Indemnitee or (B) the shareholders upon a finding that
the Indemnitee has met the applicable standard of conduct referred to in clause
(ii)(A) of this definition. Voting Securities: shall mean any securities of the
Company which vote generally in the election of directors.

Basic Indemnification Arrangement. If Indemnitee was, is or becomes at any time
a party to, or witness or other participant in, or is threatened to be made a
party to, or witness or other participant in, a Claim by reason of (or arising
in part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee
to the fullest extent permitted by law as soon as practicable but in any event
no later than 30 days after written demand is presented to the Company, against
any and all Expenses, judgments, fines (including excise taxes assessed on an
Indemnitee with respect to an employee benefit plan), penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with, or in respect of, such Expenses, judgments, fines,
penalties or amounts paid in settlement) of such Claim. If so requested by
Indemnitee, the Company shall advance (within two business days of such request)
any and all Expenses to Indemnitee (an "Expense Advance"). Notwithstanding
anything in this Agreement to the contrary, (i) Indemnitee shall not be entitled
to indemnification pursuant to this Agreement if a judgment or other final
adjudication adverse to the Indemnitee establishes that Indemnitee's acts were
committed in bad faith or were the result of active and deliberate dishonesty
and, in either case, were material to the cause of action so adjudicated, or
that Indemnitee personally gained in fact a financial profit or other advantage
to which Indemnitee was not legally entitled and (ii) prior to a Change in
Control Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Claim.

Payment

. Notwithstanding the provisions of Section 2, the obligations of the Company
under Section 2 (which shall in no event be deemed to preclude any right to


3



--------------------------------------------------------------------------------



indemnification to which Indemnitee may be entitled under Section 723(a) of the
BCL) shall be subject to the condition that the Reviewing Party shall have
authorized such indemnification in the specific case by having determined that
Indemnitee is permitted to be indemnified under the applicable standard of
conduct set forth in Section 2 and applicable law. The Company shall promptly
call a meeting of the Board of Directors with respect to a Claim and agrees to
use its best efforts to facilitate a prompt determination by the Reviewing Party
with respect to the Claim. Indemnitee shall be afforded the opportunity to make
submissions to the Reviewing Party with respect to the Claim. The obligation of
the Company to make an Expense Advance pursuant to Section 2 shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
Section 2 and applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees and undertakes to the full extent required by
paragraph (a) of Section 725 of the BCL to reimburse the Company) for all such
amounts theretofore paid; provided, however, that if Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the State of New York having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, and the Company hereby consents to
service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.

Change in Control

. If there is a Change in Control of the Company (other than a Change in Control
which has been approved by a majority of the Board of Directors who were
directors immediately prior to such Change in Control) then (i) all
determinations by the Company pursuant to the first sentence of Section 3 hereof
and Section 723(b) of the BCL shall be made pursuant to subparagraph (1) or
(2)(A) of such Section 723(b) and (ii) with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or By-law of the Company
now or hereinafter in effect relating to Claims for Indemnifiable Events
(including, but not limited to, any opinion to be rendered pursuant to
subparagraph (2)(A) of Section 723(b) of the BCL) the Company (including the
Board of Directors) shall seek legal advice from (and only from) special,
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company (or any subsidiary of the Company) or the
Acquiring Person (or any affiliate or associate of such Acquiring Person) within
the last five years (other than in connection with such matters) or Indemnitee.
Unless Indemnitee has theretofore selected counsel pursuant to




                                                                           4

--------------------------------------------------------------------------------


this Section 4 and such counsel has been approved by the Company, any Approved
Law Firm shall be deemed to satisfy the requirements set forth above. Such
counsel, among other things, shall render its written opinion to the Company,
the Board of Directors and Indemnitee as to whether and to what extent the
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the special, independent counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys' fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto. As used
in this Section 4, the terms "affiliate" and "associate" shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended and in
effect on the date of this Agreement. Indemnification for Additional Expenses.
The Company shall indemnify Indemnitee against any and all expenses (including
attorneys' fees) and, if requested by Indemnitee, shall (within two business
days of such request) advance such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any claim asserted or action brought by Indemnitee
for (i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or By-law of the Company now or hereafter in
effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors' and officers' liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expenses payment or insurance
recovery, as the case may be. Partial Indemnity, Etc. If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Claim but now, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified, to the extent
permitted by law, against all Expenses incurred in connection with such
Indemnifiable Event. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall, to the extent permitted by law, be on the Company to
establish that Indemnitee is not so entitled. No Presumption. For purposes of
this Agreement, the termination of any claim, action, suit or proceeding,
whether civil or criminal, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the By-laws of the Company, the
BCL or



                                                                             6

--------------------------------------------------------------------------------



otherwise. To the extent that a change in the BCL (whether by statue or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the By-laws of the Company and this Agreement, it is the intent
of the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. Liability Insurance. To the extent the
Company maintains an insurance policy or policies providing directors' and
officers' liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any director or officer of the Company. Period of
Limitations. No legal action shall be brought and no cause of action shall be
asserted by or on behalf of the Company or any affiliate of the Company against
Indemnitee, Indemnitee's spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, such shorter period shall govern. Amendments, Etc. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver. Subrogation. In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights. No Duplication of Payments. The Company shall
not be liable under this Agreement to make any payment in connection with any
claim made against Indemnitee to the extent Indemnitee has otherwise actually
received payment (under any insurance policy, By-law or otherwise) of the
amounts otherwise indemnifiable hereunder. Specific Performance. The parties
recognize that if any provision of this Agreement is violated by the Company,
Indemnitee may be without an adequate remedy at law. Accordingly, in the event
of any such violation, the Indemnitee shall be entitled, if Indemnitee so
elects, to institute proceedings, either at law or in equity, to obtain damages,
to enforce specific performance, to enjoin such violation, or to obtain any
relief or any combination of the foregoing as Indemnitee may elect to pursue.
Binding Effect, Etc. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, and personal and legal representatives. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as an officer or director of the Company or of any other enterprise at the
Company's request. Severability. The provisions of this Agreement shall be
severable if any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Governing Law. This Agreement shall be governed by, and be construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

Executed this 17th day of May, 2006

CHYRON CORPORATION

   

By:

/s/ Robert S. Matlin

Name:

Robert S. Matlin, Esq.

Title:

Secretary

         

/s/ Dawn Johnston

Name:

Dawn Johnston

   

7